UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
Elisabeth A. Shumaker                                                      Douglas E. Cressler
Clerk of Court                       December 16, 2009                     Chief Deputy Clerk




Ronnie D. Lister
Lawton Correctional Facility
8607 S.E. Flower Mound Road
Lawton, OK 73501-9700
#131973
RE:       09-6150, 09-6164, Lister v. Jones
          District docket: 5:07-CV-00732-M

Dear Mr. Lister:

Enclosed is a copy of a final order dismissing the appeals entered today in the captioned
case.

Please contact this office if you have questions.

                                               Sincerely,



                                               Elisabeth A. Shumaker
                                               Clerk of the Court



cc:       Theodore M. Peeper




EAS/ao